Citation Nr: 1042328	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-34 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea claimed as 
secondary to service-connected headaches and lumbar spine 
disability.

2.  Entitlement to service connection for diabetes mellitus, type 
2, claimed as secondary to service-connected headaches and lumbar 
spine disability.

3.  Entitlement to service connection for hypertension claimed as 
secondary to service-connected headaches and lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1971 to January 
1974 and from April 1982 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the RO in Waco, 
Texas, which denied service connection for sleep apnea and from a 
July 2007 rating decision which, in pertinent part, denied 
service connection for hypertension and diabetes mellitus, type 
2.  

The appellant testified before the undersigned at a February 2010 
hearing at the RO. A transcript has been associated with the 
file.


FINDINGS OF FACT

1.  The appellant's sleep apnea is at least as likely as not 
caused by the appellant's obesity, which was caused by his 
service-connected lumbar spine disability and service-connected 
headache disability.

2.  The appellant's diabetes mellitus, type 2, is at least as 
likely as not caused by the appellant's obesity, which was caused 
by his service-connected lumbar spine disability and service-
connected headache disability.

3.  The appellant's hypertension is at least as likely as not 
caused by the appellant's obesity, which was caused by his 
service-connected lumbar spine disability and service-connected 
headache disability.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  Diabetes mellitus, type 2, was incurred as a result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  Hypertension was incurred as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The claims for service connection have been granted, as discussed 
below.  As such, the Board finds that any error related to the 
VCAA is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that his service-connected headaches and 
lumbar spine disability resulted in inactivity, which lead to 
obesity, which in turn caused his sleep apnea, diabetes mellitus, 
type 2, and hypertension.  For the reasons that follow, the Board 
concludes that service connection is warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be established on a secondary basis for 
disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Secondary service connection may also be established for 
a disorder which is aggravated by a service- connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Id.  

The appellant's VA treatment records show current diagnoses of 
sleep apnea, diabetes mellitus, type 2, and hypertension.  The 
appellant's private treatment show similar diagnoses.  The 
element of current disability is well-established.  

The appellant is currently service-connected for lumbar 
degenerative disc and joint disease, rated as 60 percent 
disabling, headaches associated with lumbar degenerative disc and 
joint disease, rated as 50 percent disabling, gout of multiple 
joints, rated as 20 percent disabling, hemorrhoids with anal 
fissure, rated as 20 percent disabling, and hiatal hernia with 
gastroesophargeal reflux disease, rated as 10 percent disabling.  

The remaining question is whether the appellant's service-
connected disabilities caused or aggravated his sleep apnea, 
diabetes mellitus, type 2, or hypertension.  

The appellant has submitted a January 2005 statement from a 
neurosurgeon, Dr. S., which indicates that the appellant has 
gained weight due to his inactivity or failure to exercise due to 
his painful lower back condition, awkward gait, plantar calcaneal 
spur, gout and migraine headaches.  

The appellant also submitted a November 2005 statement from a Dr. 
R., which indicates that the appellant's headaches and low back 
disability cause him to wake repeatedly during the night.  The 
sleeping disorder has been increasing over time.  The appellant 
reported sleep apnea like symptoms during his second period of 
active service.  The doctor indicated that the diagnostic devices 
required for sleep apnea were not available at that time, and the 
appellant could very unlikely that the sleep apnea could have 
been identified.  Dr. R. concluded that the lower back and 
headache pain were compounding the sleeping disorder.

The appellant was seen for a September 2006 VA examination for 
his sleep apnea claim.  On full examination and review of the 
claims file, the examiner indicated that the appellant's 
obstructive sleep apnea was related to his significant weight 
gain and his service-connected spine conditions.  The examiner 
also indicated that the appellant's inservice sleep complaints 
were more related to his migraine headaches and spine pain at the 
time.  Whether the appellant had sleep apnea at that time was not 
clear.

The RO determined that the September 2006 opinion was inadequate 
for failing to provide a rationale for the opinion.  The examiner 
completed an October 2006 addendum indicating that the opinion 
should have read that the sleep apnea was due to weight gain and 
pharyngeal narrowing than his service-connected spine condition.  
The examiner indicated that there are musculoskeletal conditions 
that cause sleep apnea, but his is not one of them.  

The appellant obtained additional private medical opinions in 
support of his claim.  Dr. R. submitted a March 2007 opinion.  
Following an extensive discussion of the particular facts of the 
case, the doctor concluded that the appellant's service-connected 
back disability had lead to obesity and thence to sleep apnea, 
diabetes mellitus, type 2, and hypertension.  Dr. S. also 
submitted a February 2007 opinion concurring in these 
conclusions.  

The RO arranged for several VA examination reports and opinions 
in this claim.  May 2007, August 2008 and August 2009 opinions 
were obtained.  In each instance, the appellant's theory that his 
obesity was due to service-connected disabilities which lead to 
diabetes mellitus, type 2, hypertension and sleep apnea was not 
addressed.  Additionally, no comment or evaluation of the private 
opinions was entered into the opinions.  Instead, the examiners 
indicated that a review of medical literature did not show a 
direct link between the back disability and sleep apnea, diabetes 
mellitus, type 2, or hypertension.  

The Board finds that the appellant's sleep apnea, diabetes 
mellitus, type 2, and hypertension are at least as likely as not 
the result of his service-connected headaches and lumbar spine 
disability.  The private opinions in support of the claims 
consider the appellant's medical history, apply general medical 
principles to the appellant's particular history and provide 
opinions supported by rationales.  Unfortunately, the VA 
examination reports are not useful in resolving this claim as 
they do not address the Veteran's principle contention.  In 
addition, they do not offer useful critique of the private 
opinions submitted in support of the appellant's claims.  The 
Board concludes that service connection is warranted for sleep 
apnea, diabetes mellitus, type 2, and hypertension on a secondary 
basis.  

As such, the Board finds that the evidence is at least in 
equipoise for the appellant's claims.  The benefit-of-the-doubt 
rule applies, and the Board has resolved all reasonable doubt in 
favor of the appellant.  The claims are granted.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for sleep apnea claimed as 
secondary to service-connected headaches and a lumbar spine 
disability is granted.

Entitlement to service connection for diabetes mellitus, type 2, 
claimed as secondary to service-connected headaches and a lumbar 
spine disability is granted.

Entitlement to service connection for hypertension claimed as 
secondary to service-connected headaches and a  spine disability 
is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


